Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Examiner’s Comment to Specification: Description of Reproduction
Per the descriptive statements in the paragraph preceding the claim, the description of reproduction is suggested to be cancelled. The description of reproduction may be acceptable if restated to include a brief description of each figure, similar or identical to those set forth below. See Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II.
-- Fig. 1.1 is a perspective view of a helmet; 
Fig. 1.2 is a front elevation view thereof; 
Fig. 1.3 is a rear elevation view thereof; 
Fig. 1.4 is a top plan view thereof; 
Fig. 1.5 is a bottom plan view thereof;
Fig. 1.6 is left side elevation view thereof; 
Fig. 1.7 is a right side elevation view thereof and; 
Fig. 1.8 is a bottom perspective view thereof.--

Applicant is not required to correct the above-noted formal matters but may wish to do so to place the application in better form.

Claim Rejection - 35 USC § 112(a) & (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
	The scope of a claim is definite only when it is supported by an enabling disclosure. When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite.

The claim scope must be less than or equal to the scope of the enablement. The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.

Specifically: 

Item 1) The claim is indefinite and non-enabled because the disclosure as shown in the reproductions is unclear. Specifically, the exact appearance of the interior surface is unclear because lines are seen in 1.8 yet are not seen in 1.2. The exact shape, appearance, and configuration are subject to multiple interpretations and cannot be determined without resorting to conjecture. Please refer to arrows in the next annotated drawing. 

    PNG
    media_image1.png
    576
    1297
    media_image1.png
    Greyscale

Item 2) The claim is indefinite and non-enabled because the disclosure as shown in the reproductions is unclear. Specifically, the exact appearance of the interior top surface is unclear because figures 1.2 and 1.5 shows two stripes while figure 1.8 shows no stripes in the same area. The exact shape, appearance, and configuration are subject to multiple interpretations and cannot be determined without resorting to conjecture. Please refer to arrows in the next annotated drawing. 

    PNG
    media_image2.png
    1565
    1040
    media_image2.png
    Greyscale

Item 3) The claim is indefinite and non-enabled because the disclosure as shown in the reproductions is insufficient. Specifically, the exact appearance and configuration of the jagged pill-shaped feature located on the rear of the design can’t be understood because it is not visible from any other view. The exact shape, appearance, and configuration are subject to multiple interpretations and cannot be determined without resorting to conjecture. Please refer to the highlighted area and arrows in the next annotated drawing.
 
    PNG
    media_image3.png
    791
    837
    media_image3.png
    Greyscale


Item 4) The claim is indefinite and non-enabled because the disclosure as shown in the reproductions is insufficient. Specifically, the interior surfaces shown in the bottom view can’t be understood because they are not visible from any other view. The exact shape, appearance, and configuration are subject to multiple interpretations and cannot be determined without resorting to conjecture. Please refer to the highlighted areas and arrows in the next annotated drawing.

    PNG
    media_image4.png
    366
    715
    media_image4.png
    Greyscale


Item 5) The claim is indefinite and non-enabled because the disclosure described in the
specification is insufficient.
Dotted and broken lines may mean different things in different circumstances. It must be made entirely clear what they do mean, else the claim indefinite under 35 U.S.C. 112, In re Blum 153 USPQ 177 (1967). “Therefore, when broken lines are used which cross over the full line showing of the design, it is critical that the description of the broken lines in the specification explicitly identifies their purpose so that the scope of the claim is clear.” MPEP §1503.02 (III). 

The two most common uses of broken lines are (1) to define the bounds of the claim, and (2) to disclose the environment related to the claimed design:
(1) Broken lines used as boundaries generally border unshaded regions and are normally understood to represent claim limitations.
(2) Broken lines used as environment are generally shown within a broken line boundary, outside of a claimed design, or superimposed upon the surface of the claim.
The broken lines shown that appear over claimed subject matter in the drawings are not described in the specification. As a result their intent(s) or purpose(s)—and as a result the exact scope of the claimed design—cannot be determined without resorting to conjecture.

As a possible means to overcome this portion of the rejection, a broken line description should be inserted into the specification immediately preceding the claim, such as the following example:
--The broken lines illustrate portions of the article and form no part of the claimed design. --

In order to attempt to overcome the rejection, applicant may submit a new reproduction set that consistently shows the shape and appearance of the claimed design. 

Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and non-enabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the helmet  shown in broken lines form no part of the claimed design or a statement that the portions of the helmet shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).

The examiner recommends using a lossless file format when submitting reproductions through EFS-web (e.g., TIFF, PNG, GIF, BMP).  EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines
Replacement Reproduction Information
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended.  The view of an amended drawing should not be labeled as “amended”.  If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbered of the remaining views.  Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET” or “NEW SHEET” pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02).  If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. Care must be exercised to avoid introduction of anything which could be construed as new matter prohibited by 35 USC 132 and 37 CFR 1.121 when preparing amended reproductions.

Conclusion and Contact Information
The claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above.

The references are cited as art of record. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Johnson whose telephone number is (571) 272-5730. The examiner can normally be reached Monday-Friday at 8:00 a.m. to 4:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the primary examiner, Lauren McVey, can be reached at (571) 270-0203. The examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAJ/
Justin Johnson
Patent Examiner
Art Unit 2921


/LAUREN D MCVEY/Primary Examiner, Art Unit 2921